          Case 3:20-cv-00188-JM Document 4 Filed 07/20/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                        PLAINTIFF

V.                              CASE NO. 3:20-cv-00188 JM

CURTIS TATE                                                                  DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 20th day of July, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
